DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are directed to statutory computer-readable mediums under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract creating a deep learning based linear dynamic model. This is “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721”, (see MPEP 2106.04(a)(2)(I)(A)(iv)).  “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation”. (see MPEP 2106.04(a)(2)(I)(C)(v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979)). Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself, (see MPEP 2106.05(f)(i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidhuber, U.S. 2019/0197403 A1.
1.	A method for creating a deep learning-based model predictive controller for an industrial process, (see Schmidhuber, ¶ 18)(external computer-based components can be virtually any component, whose behavior can be controlled or influenced, by a single recurrent neural network, hereinafter (“ONE”), or in response to ONE's output. Some examples include industrial processes to be controlled by ONE, such as plants that produce chemical substances or pharmaceuticals), the method comprising:
creating a linear dynamic model of the industrial process, (see Schmidhuber, ¶ 8, 9, 18)(the model units model one or more aspects of the real world outside of ONE based the input data ONE receives);
based on the linear dynamic model, creating a linear model predictive controller to control and perturb the industrial process, (see Schmidhuber, Abstract)(retraining the RNN based on previously observed traces to predict environmental inputs and other data (which maybe consequences of executed control actions));
employing the linear model predictive controller in the industrial process and collecting data during execution of the industrial process, (see Schmidhuber, ¶ 20,21)(The normal sensory input represents various other data collected by sensors outside of ONE (e.g., in the agent) about the environment outside of ONE, and a collection of prediction signals);
training a deep learning model of the industrial process based on the data collected using the linear model predictive controller, (see Schmidhuber, ¶ 82, 83)(unsupervised pretraining for deep learning networks); and
based on the deep learning model, creating a deep learning model predictive controller to control the industrial process, (see Schmidhuber, ¶ 82, 83)(ONE is retrained to reproduce control behaviors of successful past versions of ONE, but without really executing the behaviors in the environment (usually the expensive part)).
4. 	The method of claim 1 wherein the deep learning model is a recurrent neural network, (see Schmidhuber, ¶ 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidhuber, U.S. 2019/0197403 A1, in view of Goloubew et al., U.S. 2020/0257969 A1.
2. 	The method of claim 1 wherein the linear dynamic model is a linear regression model, (see Goloubew, ¶ 35, 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Schmidhuber and Goloubew.  The motivation would have been to train a set of all connections to and from controller units, wherein all connections generally have a real-valued weight or strength. Training ONE means changing these weights based on experience, (see Schmidhuber, ¶ 63, 71, 72).
This motivation is applied to all claims below by reference.

3. 	The method of claim 1 wherein the linear model predictive controller performs non-
invasive closed-loop exploration to collect the data, (see Goloubew, ¶ 37).
5. 	The method of claim 1 further comprising creating a set of piecewise linear dynamic
models based on the deep learning model and optimizing the deep learning model predictive controller based on the piecewise linear dynamic models, (see Goloubew, ¶ 35, 36).
6. 	The method of claim 5 further comprising smoothing derivatives of the deep learning model in optimization calculation, (see Goloubew, ¶ 33)(some machine learning techniques use an underlying model M, whose parameters are optimized).
7. 	The method of claim 1 wherein the deep learning model predictive controller performs non-invasive closed-loop exploration to further optimize the deep learning model predictive controller, (see Goloubew, ¶ 37).

As per claims 8-20, these claims are the same or substantially similar as claims 1-7, and therefore the rejections of claims 1-7 are hereby incorporated by reference against claims 8-20.  The citations provided disclose the requisite hardware and software to perform the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 106600000 A, U.S. 2020/0175374 A1, U.S. 2020/0242483 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627